Citation Nr: 1241794	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-27 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of neck injury.

2.  Entitlement to service connection for residuals of hand injury.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran had active service from March 1992 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Boston, Massachusetts, Regional Office (RO).  

The issues of entitlement to service connection for residuals of hand injury and asthma are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's cervical spine disability, characterized as degenerative disc disease, degenerative joint disease, and disc herniation of the cervical spine, had its onset during service.


CONCLUSION OF LAW

Service connection is warranted for degenerative disc disease, degenerative joint disease, and disc herniation of the cervical spine.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants the claim for service connection claim for degenerative disc disease, degenerative joint disease, and disc herniation of the cervical spine, and as this represents a complete grant of the benefits sought on appeal with respect to the issue decided herein, a discussion of VA's duty to notify and assist is unnecessary.  

The Veteran contends that she has a chronic cervical spine disability as a result of an inservice injury.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The service treatment records show that in August 1996 the Veteran was diagnosed with a cervical strain after she reported falling backwards and landing on her neck.  Stiff neck was noted in October 1996.  On a follow-up visit in November 1996 a cervical prominence was felt.  In May 1997 neck sprain was noted.  In June 1997 she was seen for recurrent neck muscular pain.  In February 1998, unresolved cervical strain without neurological sequelae was noted.  Also in February 1998, chronic neck pain/strain was noted.  The Veteran was seen with complaints of chronic neck pain in April, June, and August 1998.  On the service separation examination in September 1998, the Veteran reported neck pain.  The reviewing examiner noted that the Veteran had a "normal neck MRI."

Following service, a September 2004 cervical spine X-ray noted very mild degenerative changes.  An August 2005 cervical spine X-ray showed mild localized degenerative changes at C3-C4 on the right side as well as muscle spasm.  

A private physician's statement dated in July 2007 noted that the Veteran had been treated since March 2002 and reported a history of neck pain since 1995.  Her diagnosis was degenerative joint disease of the cervical spine.

A September 2007 private neurosurgery consultation report noted that the Veteran dated her neck pain to 1997.  Mild degenerative cervical spine changes were noted on MRI.

A VA examination was conducted in October 2007.  The examiner diagnosed diffuse degenerative disc disease and related disc herniation, which was noted to be an age-related chronic progressive disease that had not been present in service.  In this regard, the examiner noted that this condition had "developed over time" with aging "many years post active duty onset condition."  

The record shows that the Veteran had a documented neck injury during service in 1996, with multiple complaints/treatments for chronic neck pain throughout the remaining two years of her period of active service.  She complained of neck pain at separation from service and has consistently reported an inservice onset of her neck pain, with continuing symptoms after service, to all postservice treatment providers.  The Veteran's consistent reports of neck pain beginning during service and continuing to the present tend to relate the currently diagnosed degenerative disc disease and disc herniation of the cervical spine to the documented inservice injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board has considered the statement of the VA examiner that the Veteran's degenerative changes of the cervical spine are age-related and developed "many years" after service.  However, as the record demonstrates that degenerative changes of the cervical spine were noted in 2004, only six years after separation from service, when the Veteran was approximately 36 years old, this opinion is not considered dispositive.  

After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran has degenerative disc disease, degenerative joint disease, and disc herniation of the cervical spine that had its onset during her period of active duty and that service connection is therefor warranted.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  


ORDER

Service connection for degenerative disc disease, degenerative joint disease, and disc herniation of the cervical spine is granted.


REMAND

The Veteran contends that service connection is warranted for asthma and residuals of hand injury.  She contends that she was first prescribed an antihistamine for allergies while in service and that she injured her right hand using various hand tools and moving heavy drums of chemicals while on active duty.  The record contains diagnoses of asthma in 2004 and 2005, and right hand complaints in September 2007.

VA is required to make reasonable efforts to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  It appears from review of the record that the Veteran may have filed a claim for disability benefits from the Social Security Administration (SSA).  To date, VA has not obtained an SSA determination or the medical records on which the determination would have been made.  Because an SSA decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c) (3) (West 2002); 38 C.F.R. § 3.159(c) (2) (2012); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to obtain any extant SSA records. 

The Veteran has not been provided a VA examination with respect to her claims of entitlement to service connection for asthma and residuals of hand injury.  VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83. 



Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA the records pertinent to any claim by the Veteran for SSA disability benefits and any pertinent, outstanding medical records concerning the Veteran's pending claims.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available. 

2.  The RO should notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service hand injury and/or asthma.  She should be provided an appropriate amount of time to submit this lay evidence. 

3.  After physically or electronically associating all pertinent, outstanding records, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any asthma or residuals of hand injury found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must comment on the Veteran's report regarding the onset and continuity of symptomatology of relevant symptoms and opine as to whether it is at least as likely as not that any asthma or residuals of hand injury found to be present had an onset during service or is otherwise related service.  The rationale for all opinions should be provided in a legible report. 

4.  Then readjudicate the appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


